         Case 2:21-cv-00031-BJR Document 24-2 Filed 01/13/21 Page 1 of 1




2020-12-15 Cadence Call
 ● IEM Status update
       ○ Media coverage is still expected this week; thus, keeping IEM open for next 2 weeks
       ○ Miller is building secondary cluster of test/staging offsite (potentially SuperNAP)
             ■ Currently, DR strategy is to fail to SuperNap; however, due to the amount of Abuse from AWS and
               internally to the platform, long-term goal may be a separation of duty with AWS for spiky workload and
                S3/CloudFront and base load on private
       ○ No issue from EC2 LSE
       ○ Datavail’ access is provisioned and tracking down problematic queries
 ● Enterprise Billing training - revisit next year with Savings Plan conversation
 ● Features in 2021
       ○ Den (Group System)
       ○ EC2 Mac OS
             ■ TAM follow up
       ○ AI for spamming and nudity/keyword detection
